UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             -against-                            19-cr-323 · (JSR)

 JOHANSI LOPEZ,                                   OPINION AND ORDER
 ANGEL CRISPIN,
 ANTONIO BATISTA,
 KEVIN BRITO,
 WANDY DOMINGUEZ,
                                                   ,-------~--
                                                   , I 'SDC   SDNY
 AMAURYS HERNANDEZ,                                1 DOCUMENJ'
 JERVIS CIRINO,                                    '             <

                                                   I   ELECTRONICALLY FILED
             Defendants.                           II)OC #:--.-----,~r..-+-rfr-
                                                   1             ' •
                                                       OATFfTLED.

JED S. RAKOFF, U.S.D.J.

     By their very nature,         so-called "reverse sting" operations,

in which the Government creates the illusion of qrimes in order to

catch would-be criminals, are open to potential ~buse, since they

are not cabined by the demands of reality, but on~y by the vagaries

of imagination. In thi 9 case, the defendants ass:ert that there is

enough suggestion that reverse stings executed :by the U.S.                            Drug

Enforcement Agency       ("DEA")   in this       District       are     aimed only at

persons of color to warrant discovery on the issue of selective

enforcement.   While     mindful    of    the    need    to    protect        agents    and

informants   in this     dangerous       area,   the    Court        agrees    that    some

initial discovery is warranted here, and possibly more to follow.

I.   Background

     a. Reverse Sting Operations


                                          1
                                                               I
         The defendants in this case,         Johansi Lopez,             Angel Crispin,

Antonio Batista, Kevin Brito, Wandy Dominguez, l;\maurys Hernandez,
                                                               I


and Jervis Cirino, are accused of crimes commi~ted in the course

of a reverse sting operation conducted by the DEA.                         Such reverse

stings follow a        "common format." United States v.                  Sellers,    906

F.3d 848, 850-51 (9th Cir. 2018). First, law enforcement agencies

select      targets    based       on   recommendations        ~rom        confidential

informants. Id. at 850; United States v. Davis, 793 F.3d 712, 714

(7th Cir. 2015)       (en bane). An undercover agent or informant then

poses as a drug courier and offers the target an opportunity to

steal drugs that do not actually exist. Targets I in turn help plan

and recruit other individuals to participate in, a robbery of the

fictitious drugs. Just before the targets are apout to carry out

their plan, they are arrested for conspiracy to ¢ommit the robbery

and associated crimes.

         The reverse sting that generated this case 1 is of this kind.

In   early    2019,    two   DEA    confidential      sources,:      CS-1    and    CS-2,

identified Johansi Lopez as one of an alleged group of individuals

who specialize in robbing drug traffickers. Criminal Complaint at

4,   ~   8, ECF No. 1. At the direction of law enforcement, CS-1 met

with Lopez to discuss a robbery opportunity. CS-1 told Lopez that

he knew of a member of a drug trafficking organ'ization (actually

CS-2)       who   could      provide      inside      information           about     the

organization's        drug   delivery     schedule.     Over       the    next   several

                                          2
months, CS-1 and CS-2 met with Lopez to devise a robbery of these

fictitious drug shipments. During this time, Lqpez recruited his

codefendants to assist with the robbery. Ultimately, in April 2019,

Lopez and his codefendants traveled to the area of the planned

robbery, where they were arrested by DEA agents;

       b. The Discovery Motion
                                                           I
       Defendants, who are all men of color, allege that the DEA's

use of a reverse sting against them was part of a! practice by which

the DEA limits such operations in the Southerr:i District of New

York to persons of color. Specifically, they assert that the DEA,

by using reverse stings only against people of color, is engaging

in selective enforcement in violation of the Fifth Amendment's

Equal Protection Clause. Pls. Mem. of Law in Support of Support of

Mots. To Dismiss and Discovery ("Pls. Mem.") at :10, ECF No. 36.
                                                           !
       To succeed on a selective enforcement claim, defendants will

need   to   show   (1)   that   they,   "compared   with           others   similarly

situated, w[ere] selectively treated; and (2) that such selective

treatment was based on impermissible considerations such as race."
                                                               I



Brown v.    City of Syracuse,     673 F.3d 141,     151-52          (2d Cir.   2012).

Because defendants are "unlikely to meet this ~emanding standard
                                                           i
without information that only the government h~s," Sellers,                       906

F.3d at 850, defendants seek discovery into the D~A's reverse sting

practices.

II.    Legal Framework

                                        3
        Whether the Court should grant discovery iri this case largely

turns on which discovery standard the Court should apply. Despite

defining the substantive requirements of a sel~ctive enforcement

claim,    the Second Circuit has not "articulate~ a                               framework for

evaluating the sufficiency of a motion for                                . discovery on a

selective enforcement claim." United States v. '.Garcia-Pena, 2018

WL 6 9 8 5 2 2 0 , * 4 ( S . D. N . Y . Dec . 19, 2018 ) .

        The   Government       would    have       the   Court      import    the      discovery

standard for selective prosecution claims articulated in United

States v. Armstrong, 517 U.S. 806 (1996). In Armstrong, the Supreme

Court    held    that    a   defendant       seeking          discovery      on    a   selective

prosecution claim must provide "some evidence tending to show the

existence of              (1) discriminatory effect and J2) discriminatory

intent." Id.       at 4 68     ( quoting United States v. 'Berrios,                    501 F. 2d

1207,    1211     (2d   Cir.     1974)).       This      is    an   explicitly         "rigorous

standard," Armstrong,           517 U.S.       at 468,        that is "premised on the

notion that the standard for discovery for a sel~ctive prosecution

claim should be nearly as rigorous as proving the claim itself."

Sellers, 906 F.3d at 852. The defense here argues that Armstrong's

discovery standard should not apply in the selective enforcement

context, but is less clear as to what standard should apply.

III. Analysis

        a. The Unsuitability of the Armstrong Standard




                                               4
                                                                         '
      "[A]     stash     house        sting     entails           consid$rable            government
                                                                         I
involvement     --     including direct             solicitation of the target and

total control over the parameters of the robbery, particularly the

quantity of cocaine held in the                      fictitious        stash house           -- and

appears highly susceptible to abuse." United S~ates v.                                    Hare,   820

F.3d 93,      103-04    (4th Cir.       2016).       This "potential for abuse and

mischief that is endemic to fictitious stash-hquse stings"                                     (i.e.
                                                                         '
reverse    stings)     necessarily includes              a        greater risk of "racial

profiling"       and     race-based            enforcement.                           States      v.

Washington,     869 F.3d 193,          223     (McKee,       J.    concu~ring in part and

dissenting in part), cert. denied, 138 S. Ct. 7~3                                 (2018).

      Accordingly,       as     now    recognized        by       at   least       three     federal

circuits, selective enforcement claims should be'open to discovery

on a lesser showing than the very strict one requtred by Armstrong.

See Sellers,     906 F.3d at 855              (9th Circuit); Washington,                    869 F.3d

at 219-21 (3rd Circuit); Davis, 793 F.3d at 720-21 (7th Circuit en
                                                                             I
bane). These circuits have held that there are material differences

between      selective    prosecution          and    selective         enforcement           claims

that warrant subjecting selective enforcement claims to a                                      lower

evidentiary standard.

      For one thing,           the policy considerations that motivated the

Armstrong Court are less important in the selective enforcement

context.     Armstrong explained that a                 rigorous d~scovery standard

was   warranted          for      selective          prosecution                 claims      because

                                                5
prosecutorial      decisions          are   entitled       to    a i "presumption          of

regularity," Armstrong,           517 U.S.        at 464    (citat1ion omitted),          and

because courts should defer to prosecutors in their exercise of a

core executive power.           Id. at 464. These considerations have less

bearing here because law enforcement agents "ar~ not protected by

a powerful privilege or covered by a presumption ' of constitutional

behavior." Davis, 793 F.3d at 720. Indeed, courts frequently assess

the    credibility       of     law   enforcement         officers    in       suppression

hearings and at trial and grant criminal defendants discovery into

various law enforcement operations. Sellers, 906 'F.3d at 853. Given

these differences, "the law supports greater flexibility when the

discretionary decisions of law enforcement,                     rather than those of

prosecutors, are targeted by a defendant's reque~t for discovery."

Washington, 869 F.3d at 197.
                                                  '
       Furthermore, employing the Armstrong discovery standard would

functionally preclude discovery in any selective'enforcement case.

The Armstrong discovery standard requires defendants to make a

threshold showing that            similarly situated indi victuals               have not

been   similarly     prosecuted.          While    such    eviden~e       is    ostensibly

available    in    the        selective     prosecution         context    based     on     a

comparison of arrest and prosecution data, this is not the case in

the selective enforcement context.                  "Asking a defendant claiming

selective enforcement to prove who could have been targeted by an

informant, but was not, or who the [law enforcement agency] could

                                             6
have investigated, but did not, is asking him to prove a negative."

Sellers,    906    F. 3d    at    853.    Applying Armstrong's        standard   to   a

selective enforcement claim would thus function to make such a

claim "impossible to prove." Id. at 854. This is, too high a bar.
                                                                 '
     This    Court     is        thus    persuaded   that   there     are   important

distinctions       between          selective    prosecution,'   1
                                                                     and    selective
                                                                 I

enforcement claims that argue for a less demanding standard to be
                                                                 I


applied before the defendants here can obtain discovery.

     b. Applying a Lower Standard

     However,       while        the     aforementioned     circuit    courts    have

provided convincing reasons to reject the Armstrong approach in

the selective enforcement context, they have not provided a clear

alternative discovery standard. Nor have they b;een precise about

how much discovery should be permitted. Rather, these courts have

left district courts to determine whether and how much discovery

is warranted on a case-by-case basis. See, e.g., Washington,                      869

F.3d at 220       ("[W]e decline to mandate a precise system or order

that a district court must follow. As we have often said, matters

of docket control and discovery are committed to broad discretion

of the district court.").

     To this Court, however, the appropriate stan'dard is that where

a defendant who is a member of a protected group can show that

that group has been singled out for reverse sting operations to a

statistically significant extent in comparison with other groups,

                                             7
this is sufficient to warrant further inquiry and discovery. Here,

defendants have presented evidence that not a single one of the

179 individuals targeted in DEA reverse sting operations in SONY

in the past ten years was white, and that all bu~ two were African-

American or Hispanic. Pls. Mem. at 16-17. This is in stark contrast

to the racial makeup of New York and Bronx Counties,                  which are

20.5% African-American, 39.7% Hispanic, and 29.5% White. 1 This is

also in contrast to NYPD crime and enforcement data for felony

drug arrests     (42. 7% African-American,         40. 8% Hispanic,   and 12. 7%

White), firearms arrests (65.1% African-America0, 24.3% Hispanic,

9.7% White),    and robbery arrests           (60.6% African-American,    31.1%

Hispanic, 5.1% White) . 2

     Furthermore,          defendants    have    provided   ~ompelling   expert

analysis     demonstrating       that    these    numbers   are   statistically
                                                            j
significant.    According to a          rigorous analysis conducted by Dr.

Crystal S.     Yang,   a    Harvard law and economics professor,          it   is

highly unlikely,       to the point of statistical ~ignificance,           that

the racially disparate impact of the DEA' s revers:e sting operations




1 See U.S. Census Bureau, 2016 American Community Survey 5-Year
Estimates: Hispanic or Latino Origin by Race, Table B03002,
https://factfinder.census.gov/faces/tableservices/jsf/pages/prod
uctview.xhtml?pid=ACS_17_1YR_B03002&prodType=table.

2 See New York City Police Dep't, Crime and Enforcement Activity
in-- New    York:    City     (Jan  1         Dec    31,   2017),
https://wwwl.nyc.gov/assets/nypd/downloads/pdf/~nalysis_and_plan
ning/year-end-2017-enforcement-report.pdf.
                                          8
is simply random. Christopher Flood Aff., Exh. I', ECF No. 38.                         (Dr.

Yang's analysis is attached to the Opinion as Appendix A.)                             The

combination of raw data and statistical analysis is sufficient to
                                                                   I
meet the aforesaid standard and thus warrant discovery.

        c. Scope of the Discovery

        In granting discovery in this case, the Court emphasizes that

it must proceed in incremental steps. Courts adopting a discovery

standard lower than Armstrong                for       selective prosecution claims

have    confirmed       the   importance          of   granting   discovery     only    in

"measured steps." See Davis, 793 F.3d at 722 (faulting the district

court     for     granting      a    "blunderbuss        order"   allowing     too    much

discovery too soon). The Court finds that an incremental approach

is a prudent means of preventing fishing expeditions into what is,
                                                                   '
after all, a sensitive area involving law enfoicement operations

that places the very lives of agents and informants in danger.

        Accordingly,      and for now,       discovery will be limited to the
                                                                   I
Government providing to the defendants, by no later than November

22, 2019,       (1) all DEA manuals, circulars, protocols, and the like
                                                                   I


that provide guidelines for how and when reverse stings should be

originated; and         (2)   all notes, memoranda,          or other investigative

material showing how defendants were identified and evaluated as

targets    in this particular reverse sting operation.                       The second

category        can   include       such   appropriate      redactdons   as,     in    the

Government's opinion, are necessary to protect ~he safety of any

                                              9
                                                     I

agent or informant, but unredacted copies must be provided, on an

ex parte basis,    to the Court.   The Court will then hold another
                                                     I
hearing on Tuesday,    November 26,     2019 at 4:00 pm to assess what

next steps, if any, are appropriate.

     SO ORDERED.

Dated:    New York, NY
                                                     I
          November    /3,   2019             JED S. RAKOFF, U.S.D.J.




                                   10
APPENDIX A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

United States of America,                                 DECLARATION OF PROFESSOR
                                                          CRYSTALS. YXNG
             -v-

J ohansi Lopez,
Angel Crispin,
Antonio Batista,                                              19-cr-323 (JSR)
Kevin Brito,
Wandy Dominguez,
Amaurys Hernandez,
Jervis Cirino

                   Defendants.

-----------------------------------------------------x

Pursuant to 28 U.S.C. §1746, I, CRYSTALS. YANG, J.D., Ph.D., declare under penalty of
perjury that the following is true and correct:

    1. I am a Professor of Law at Harvard Law School and Faculty Research Fellow at the
       National Bureau of Economic Research. My primary research areas are in criminal law
       and criminal procedure, with a focus on testing for and quantifying racial disparities in
       the criminal justice system. Before joining the Harvard Law Sc~ool faculty, I was an
       Olin Fellow and Instructor in Law at The University of Chicago,Law School. I am
       admitted to the New York State Bar and previously worked as al Special Assistant United
       States Attorney in the U.S. Attorney's Office for the District of~assachusetts.

    2. I received a B.A. in economics summa cum laude from Harvard University in 2008, an
       A.M. in statistics from Harvard University in 2008, a J.D. magn'a cum laude from
       Harvard Law School in 2013, and a Ph.D. in economics from Harvard University in
       2013. My undergraduate and graduate training involved substantial coursework in
       quantitative methods.

    3. I have published in peer-reviewed journals such as the American Economic Review, The
       Quarterly Journal ofEconomics, the American Economic Journal: Economic Policy, and
       have work represented in many other peer-reviewed journals and outlets.

    4. I make this Declaration in support of a motion being submitted by the defendants to
       compel the government to provide discovery in this case.
                                Statistical Analyses Pertinent to Motion ·

    5. I was retained by the Federal Defenders of New York to provid~ various statistical
       analyses relevant to the defendants' motion in this case. Specifically, I was asked to
       evaluate whether the observed racial composition of targets in reverse-sting operations in
       the Southern District of New York could be due to random cha:¢.ce.

    6. To undertake this statistical analysis, I first had to obtain the racial composition of
       targeted individuals in DEA reverse-sting stash house cases brought in the Southern
       District of New York for the ten-year period beginning on August 5, 2009 and ending on
       August 5, 2019. Based on the materials in Lamar and Garcia-Pena, as well as additional
       searches conducted by the Federal Defenders of New York, I Ul).derstand that there have
       been 46 fake stash house reverse-sting operations conducted by the DEA during this time
       period. These 46 operations targeted 179 individuals of whom zero are White, two are
       Asian, and 177 are Latino or Black-the "sample." 1 Given these counts, this means that
       of the targeted individuals, 98.9% are Latino or Black (and 100% are non-White). Thus,
       the relevant question at hand is whether the observed racial composition of the sample
       could be due to random chance alone if the DEA sampled from 'a population of similarly
       situated individuals.                · · -·            -            '
                                                                                    I
                                                                                    I
    7. Second, I had to define what the underlying population of similarly situated individuals
       is. In other words, what is the possible pool of all similarly situated individuals who
       could have been targeted by the DEA in a reverse-sting operati~n? Because the DEA's
       criteria for being a target in these reverse-sting cases is unknowp., my statistical analysis
       will assume a variety of hypothetical benchmark populations. ff the government provides
       its selection criteria for being a target in these reverse-sting cases, a more definitive
       statistical analysis may be possible. Based on materials from Garcia-Pena and Lamar, I
       have identified eight hypothetical benchmark populations. Below, I present the
       hypothesized populations and the racial composition (% Latino :or Black) in each
       population in order ofleast conservative (i.e. smallest share of J:-,atino or Black) to most
       conservative (i.e. highest share of Latino or Black):

             a. 2016 American Community Survey 5-year estimates on counties in the SDNY
                (from Garcia-Pena): 48.1 % Latino or Black
             b. 2016 American Community Survey 5-year estimates on:Bronx and New York
                Counties (from Garcia-Pena): 60.2% Latino or Black :
             c. New York Police Department (NYPD) data from January 1 -December 31, 2017,
                on felony drug arrests in New York City (from Garcia-Pena): 83.5% Latino or
                Black                                                I
             d. Estimates by Prof. Kohler-Hausmann on men aged 16-49 living in New York City
                who have prior New York State (NYS) violent felony convictions (from Lamar):
                87.1 % Latino or Black                               ·

1 In consultation with the Federal Defenders of New York, this sample is obtained by taking the 33 cases and 144
defendants identified in Garcia-Pena or Lamar, excluding two cases and five defendants that are either not DEA
cases or reverse-sting cases, and including an additional 15 cases and 40 defendants that were not covered by the
time frames included in the Lamar or Garcia-Pena analysis.
             e. Estimates by Prof. Kohler-Hausmann on men aged 16-49 living in New York City
                who have prior NYS felony convictions (from Lamar): 87.5% Latino or Black
             f. NYPD data from January 1 - December 31, 201 7 on firearms seizures arrests in
                New Yark City (from Garcia-Pena): 89.4% Latino or Black
             g. Reverse-sting operation defendants in the Northern District of Illinois (from
                Garcia-Pena): 87.7-90.7% Latino or Black2
             h. NYPD data from January 1 -December 31, 2017 on robbery arrests in New York
                City (from Garcia-Pena): 91.7% Latino or Black

    8. For each of these eight hypothesized populations, I then conduct an exact hypothesis test
       for binomial random variables. This is the standard statistical test used for calculating the
       exact probability of observing x "successes" out of n "draws" when the underlying
       probability of success is p and the underlying probability of failure is 1-p. Here, each
       defendant represents an independent draw and a success occurs' when the defendant is
       Latino or Black. Using the exact hypothesis test, I test whether the observed proportion of
       Latinos or Blacks observed in the sample (x = 177, n = 179) is equal to the hypothesized
       population probability/proportion p. Under this test, the null hypothesis is that the
       observed proportion is not statistically different from the hypothesized population
       proportion. The alternative hypothesis is that the observed proportion is statistically
       different from the hypothesized population proportion, a two-sided test. 3 Each exact
       hypothesis test produces a corresponding p-value, which is the probability of observing a
       proportion as extreme or more extreme than the observed proportion assuming that the
       null hypothesis is true. A small p-value implies that the observed proportion is highly
       unlikely under the null hypothesis, favoring the rejection of the null hypothesis.

    9. The following Table 1 presents each of the eight hypothesized population proportions,
       the null hypothesis under each population, the alternative hypo(hesis under each
       population, and the correspondingp-value using the observed proportion of Latinos or
       Blacks in the sample assuming 179 independent draws:            ·

                                           Table 1 (x = 177, n = 179)

       Hypothesized Population                  Ho                           Ha                      p-value
             Proportion                   Null Hypothesis          Alternative Hypothesis
      a. 48.1 % Latino or Black             Ho:p = 0.481                 Ha:p    != 0A81              0.0000
      b. 60.2% Latino or Black              Ho:p = 0.602                 Ha: p   != 0.602             0.0000
      c. 83.5% Latino or Black              Ho:p = 0.835                 Ha: p   != 0.835             0.0000
      d. 87.1 % Latino or Black             Ho: p = 0.871                Ha: p   != 0.~71             0.0000
      e. 87.5% Latino or Black              Ho:p = 0.875                 Ha: p   != 0.875             0.0000
      f. 89.4% Latino or Black              Ho:p = 0.894                 Ha: p   != 0.894             0.0000
      g. 90. 7% Latino or Black             Ho:p = 0.907                 Ha: p   != 0.907             0.0000

2
  I choose 90.7% (the upper end of the range) as the relevant proportion given that it yields the most conservative
estimates.                                                                            ,
3
  This two-sided test takes the most conservative approach (in contrast to a one-sided test) because it allows for the
possibility of both an over-representation and under-representation of Latinos or Bla,cks relative to the hypothesized
population proportion.
     h. 91. 7% Latino or Black            Ho:p = 0.917               Ha: p != 0.917               0.0001

    10. The above statistical calculations in Table 1 show that regardle~s of which of the eight
        hypothesized population proportions is chosen, one could reject the null hypothesis at
        conventional levels of statistical significance. For example, one could reject the null
        hypothesis at the standard 5% significance level which requires that the p-value be less
        than 0.05. All eight p-values are substantially smaller than 0.0~ and would lead to a
        rejection of the null hypothesis even using more conservative 1%, 0.5%, or 0.1 %
        significance levels. In other words, it is extremely unlikely that random sampling from
        any of the hypothetical populations could yield a sample of 179 targeted individuals
        where 177 or more individuals are Latino or Black.

    11. Alternatively, one may be interested in the reverse question of what the underlying
        population proportion would have to be such that the observed proportion could be due to
        random chance alone assuming there are 179 independent draws. Using the standard 5%
         significance level, I have calculated that the hypothesized population would have to be
         composed of at least 96.0% Latinos or Blacks in order for one to not be able to reject the
         null hypothesis. In other words, unless the pool of similarly situated individuals is
       .·comprised of at least 96.0% Latinos or Bhcks~ it" is highly unlikely that one could get a
         sample of 179 targeted individuals where 177 or more individuiils are Latino or Black.

    12. One potential question with the statistical analyses in Table 1 is whether the assumption
        that each of the 179 targeted individuals is an independent dravy is reasonable. For
        example, what if the race/ethnicity of individuals in each rever~e-sting operation is
        correlated, such that if one individual targeted in an operation is Latino or Black, the
        other individuals are also more likely to be Latino or Black? This correlation within
        operations could result if there is homophily, or "the principle that a contact between
        similar people occurs at a higher rate than among dissimilar people." Miller McPherson
        et al., Birds of a Feather: Homophily in Social Networks, 27 Ahn. Rev. Soc. 315, at 416
        (2001). It is impossible to know the true degree ofhomophily or correlation among
        individuals targeted in reverse-sting operations, particularly when the DEA's selection
        criteria is unknown. But suppose that we took the most conservative approach and
        assumed that there is perfect homophily (i.e. a perfect correlatipn of 1) such that if one
        individual targeted in the operation is Latino or Black, all othet individuals in that same
        operation are also Latino or Black. Under this conservative assumption, we can then treat
                                                                                                    4
        the observed sample as if there were only 46 independent draws (rather than 179 draws).
        To observe a racial composition of 98.9% Latino or Black WOl\ld thus require that at least
                                                                                      5
        45 out of 46 draws resulted in a Latino or Black individual beu:ig targeted.

    13. For each of the eight hypothesized benchmark populations, I then test whether the
        observed proportion of Latinos or Blacks observed in this alterpative sample (x = 45, n =
        46) is equal to the hypothesized proportion from an underlyin~ population assuming that

                                                                                  '
4 I make the simplifying assumption that each of the 46 operations targeted the average number of codefendants,
3.89 = 179/46.                                                                       '
5 Technically, 45.494 draws would need to be of Latino or Black individuals but I conservatively round down to the

nearest integer.
      there are only 46 independent draws. The following Table 2 presents each of the eight
      hypothesized population proportions, the null hypothesis under each population, the
      alternative hypothesis under each population, and the correspo~dingp-value using the
      observed proportion of Latinos or Blacks in the sample assuming 46 independent draws:

                                    Table 2 (x = 45, n = 46)

     Hypothesized Population             Ho                      Ha                 p-value
           Proportion              Null Hypothesis     Alternative Hypothesis
     a. 48.1 % Latino or Black      Ho:p = 0.481            Ha:p    != 0.481        0.0000
     b. 60.2% Latino or Black       Ho:p = 0.602            Ha: p   != 0.li02       0.0000
     c. 83.5% Latino or Black       Ho:p = 0.835            Ha: p   != 0.835        0.0045
     d. 87.1 % Latino or Black      Ho:p = 0.871            Ha: p   != 0.871        0.0255
     e. 87.5% Latino or Black       Ho:p = 0.875            Ha: p   != 0.875        0.0257
     f. 89.4% Latino or Black       Ho:p = 0.894            Ha: p   != 0.894        0.0871
     g. 90. 7% Latino or Black      Ho:p = 0.907            Ha: p   != 0.907        0.1240
     h. 91.7% Latino or Black       Ho:p = 0.917            Ha: p   != 0.917        0.1795

   14. Under this conservative assumption of perfect homophily, the above statistical
       calculations in Table 2 show that under the first five hypothesized population proportions
       (a-e ), one could reject the null hypothesis at the standard 5% significance level. In other
       words, even if the hypothesized population proportion of Latinos or Blacks is as high as
       87.5%, it is highly unlikely that random sampling could yield a sample of 46 individuals
       where 45 or more individuals are Latino or Black. One, however, cannot reject the null
       hypothesis for the next three hypothesized population proportions (f-h). Again, because I
       have no knowledge of the DEA's selection criteria of potentia(targets, it is impossible to
       know which of the hypothesized populations captures the relevant pool of similarly
                                                                         1
       situated individuals. A more definitive statistical analysis may be possible if the
                                                                         I

       government provides the requested selection criteria.             '
                                                                         I

   15. As before, I also ask the reverse question of what the underlying population proportion
       would have to be such that the observed proportion could be due to random chance alone
       assuming that there are only 46 independent draws. Using the standard 5% significance
       level, I have calculated that the hypothesized population would have to be composed of at
       least 88.5% Latinos or Blacks in order for one to not be able to reject the null hypothesis.
       In other words, unless the pool of similarly situated individuals is comprised of at least
       88.5% Latinos or Blacks, it is highly unlikely that one could get a sample of 46 targeted
       individuals where 45 or more individuals are Latino or Black.


Dated: Cambridge, Massachusetts
September 13, 2019

Isl Crystal S. Yang
Crystal S. Yang
